PRODUCTION SERVICES AGREEMENT This Production Services Agreement (the “Agreement”) entered into this 4th day of October 2016 between Battlers Corp. (the “Contractor”), and NTI TEILS MONOPROSOPI EPE - MARKELLOU D. MARIA (the “Customer”). WHEREAS, Contractor is in the business of providing production and postproduction work for feature videos, and WHEREAS, the Customer and Contractor desire to enter into an agreement whereby the Contractor will perform production and postproduction services for the Customers’ advertising, promotional, personal or other kind of videos in accordance to Customer’s needs. IT IS THEREFORE AGREED: 1.
